Ray Thornton, Justice, concurring in part, dissenting in part. part. I respectfully dissent from the majority opinion in this case in so far as it reverses and dismisses the order of the Stone County Probate Court directing treatment for appellant, because in my view the Stone County Court substantially complied with the requirements of Ark. Code Ann. § 20-47-210 concerning immediate detention of a person requiring treatment. This statute provides that whenever it appears that a person is a danger to himself or others and immediate confinement appears necessary to avoid harm to such person or others, an interested person or the local law enforcement agency may take the person to a hospital or to a receiving facility or program. A petition praying for involuntary admission of the person shall thereafter be filed in the probate court of the county in which the person resides or is detained within seventy-two hours, excluding weekends and holidays, and a hearing as provided in § 20-47-209 (a)(1) shall be held within three days, excluding weekends and holidays, of the filing of the petition. Ark. Code Ann. § 20-47-210(a) (Repl. 1991). The affidavit of Stone County Chancellor Stephen Choate reflects that the judge received a call around 9:00 p.m. on Friday, August 1, 1997, from a Stone County Sheriffs Department deputy who had responded to a 911 call that appellant Terry Chapman had a gun and was threatening suicide. The officer reported to the judge concerns that appellant might require hospitalization in a mental-health facility. Judge Choate testified via affidavit that he was acquainted with appellant and familiar with his history of problems, and therefore took appellant’s threats of self-harm quite seriously. The judge instructed the officer to contact the local mental-health clinic, which set up a screening for appellant the following day. On August 2, the judge was informed that appellant was “in pretty bad shape” and had been approved for admission to the State Hospital. Based upon this information, Judge Choate issued an order for appellant to be transported to the State Hospital, and he was taken there that day. This action is consistent with the provisions of Ark. Code Ann. § 20-47-210. The deputy filed a petition for involuntary admission on Monday, August 4, 1997, in the Stone County Probate Court, and on Friday, August 8, 1997, a Pulaski County probate judge sitting on exchange as a Stone County probate judge conducted a hearing. As pointed out by the majority, this procedure, long-practiced though it may be, lacks specific statutory authorization, and the Monday petition should have been filed in the Pulaski County Probate Court because appellant was then detained in the State Hospital in Pulaski County. Following the hearing, which could have properly been held in Pulaski County within seventy-two hours of the filing of a petition in the Pulaski County Probate Court, the probate judge entered an order involuntarily admitting appellant to the Arkansas State Hospital for a period not to exceed forty-five days. I would hold that not only did the State substantially comply with the requirements of Ark. Code Ann. § 20-47-210(a) with respect to the initial emergency detention, but also that in many respects Judge Choate provided appellant with greater protection than that ordinarily afforded a respondent under that subsection. The law enforcement officer or any other interested person could have transported appellant to Little Rock, then filed a petition in Pulaski County on or before Tuesday. If the petition had been filed in the Pulaski County Probate Court on Tuesday, it would have been timely, and the Friday hearing before the Pulaski County Probate Court would have been timely as well. In the case before us, the petition filed in the Stone County Probate Court was filed within seventy-two hours of appellant’s detention; appellant’s first hearing in the Pulaski County Probate Court sitting as the Stone County Probate Court was held four days following, or within one day of the seventy-two hour requirement following the filing of this petition. Under these circumstances, except for the mistake in fifing the petition in the Stone County Probate Court, there was substantial compliance with the requirements of the statutory scheme. Appellant suffered no harm as a consequence of the mistaken choice of fifing in the Stone County Probate Court. Indeed, rather than simply having been transported forthwith to the State Hospital or an equivalent receiving facility, appellant’s situation was assessed by Judge Choate, who requested a screening of appellant’s condition to verify his condition before he was transported to the State Hospital. It is not challenged that appellant’s condition was serious and his fife in danger, and Judge Choate walked a fine fine in balancing a respondent’s liberties against the State’s obligation to act in parens patrice. We should note that the statutes concerning involuntary admission state as their purpose, among other laudable goals, “Preventing persons with mental illness from harming themselves or others.” Ark. Code Ann. § 20-47-201 (a)(3) (Repl. 1991). The interest of the State in protecting the mentally ill from harm supports a determination that the Stone County judge and the deputy sheriff were acting substantially in compliance with the terms of their authority in ordering his detention and confinement at the State Hospital. See e.g., Ball v. State, 278 Ark. 423, 425-27, 646 S.W. 2d 693, 695-96 (1983). Therefore, I respectfully dissent on the issue of compliance with the statutes concerning the initial emergency detention. However, the majority raises sua sponte the question whether under the present statutory framework, the petition filed on Monday with the Stone County Probate Court could then be heard by the Pulaski County Probate Court on exchange. Without specific statutory language allowing the Pulaski County Probate Court to act on exchange for the court which commences the commitment process, such action is not authorized. This could be remedied either by the addition of appropriate language to cure the lack of statutory authority by the General Assembly, or by filing the original petition in Pulaski County Probate Court within seventy-two hours of commitment on an emergency basis. 991 S.W.2d 534 I respectfully dissent from any conclusion that the Stone County Probate Court acted erroneously, but because there is no statutory authority for the Pulaski County Probate Court to sit on exchange to conduct the hearing required following an involuntary commitment, I concur in the result reached by the majority in ruling that the Pulaski County Probate Court did not have jurisdiction to enter the forty-five-day order as though it were sitting as a Stone County Probate Court. I am authorized to state that Justice Smith joins in these views.